Citation Nr: 1038010	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  06-18 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of injury to 
the lumbosacral spine, currently rated as 40 percent disabling.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1971 to February 
1974.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2000 rating decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In February 2009, the Board remanded the issues on appeal 
for additional development.  The development has since been 
completed and the issues are, once more, before the Board for 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary to adjudicate the issue on 
appeal.

As noted above, in February 2009, the Board remanded the issues 
on appeal for additional development.  Specifically, the case was 
remanded to obtain a VA examination for the purpose of 
determining the nature, and extent of the Veteran's service-
connected lumbosacral spine disability.  The examiner was 
requested to opine as to whether the Veteran's current disc 
impairment is part and parcel of or cannot be disassociated from 
his lumbosacral strain.

In January 2010, the Veteran was afforded a VA examination in 
accordance with Board remand directives.  In the "review of 
medical records" portion of the report, the examiner noted that 
a claim had been allowed for a back strain and that the Veteran 
currently had arthritis, degenerative disc disease, and sciatic 
neuropathy in both legs.  He further noted, "[s]eparate issue 
not related to the sprain and strain."  Range of motion testing 
showed forward flexion was to 25 degrees, extension to 0 degrees, 
bilateral flexion to 20 degrees, and bilateral rotation to 10 
degrees.  The examiner noted pain on repetitive use without 
flare-ups or incapacitating episodes.  He noted pain, tenderness, 
palpation, muscle cramping, and spasms across the lumbar spine.  
The examiner diagnosed lumbosacral strain and lumbar disc disease 
with sciatic neuropathy.  The examiner then provided an opinion 
in which he stated that he could not differentiate how much of 
the Veteran's back pain related to the back strain versus a disc 
disease and opined, in essence, that the sciatic radiculopathy 
was likely related to the lumbar disc disease than to the lumbar 
strain.  Additionally, he could not differentiate how much work 
could be accomplished with a lumbar strain versus lumbar disc 
disease, but opined that more likely than not, the disc disease 
with sciatic neuropathy was more disabling than the lumbar 
strain.

The Board finds the VA examiner's opinion unclear and thus, 
inadequate for purposes of adjudicating the Veteran's claim.  
From the beginning of his report, the VA examiner addressed the 
Veteran's lumbar strain and lumbar disc disease as though they 
were separate, unrelated disabilities.  After reviewing the 
evidence of record, he interpreted as fact that the disabilities 
were indeed separate (i.e., one service-connected and one 
nonservice-connected); however, the purpose of conducting the VA 
examination, in part, was to determine this very question.  The 
Board notes that although the Veteran was granted service 
connection for residuals of a lumbosacral spine injury and the 
disability was evaluated as a lumbar strain, the record shows 
evidence of neurological symptoms associated with the spinal 
injury.  More specifically, in an October 1980 rating decision, 
the RO referenced a September 1975 record showing a diagnosis of 
radiculopathy secondary to old compression fractures.  Thus, it 
cannot be presumed that the Veteran's current disc disease is 
wholly unrelated to residuals of a lumbosacral spine injury, 
rated as a lumbar strain.  A new medical opinion is warranted in 
this regard.

In this case, the Board finds that a new VA medical opinion is 
necessary in order to determine whether the Veteran's current 
disc impairment is part and parcel of or cannot be disassociated 
from his lumbosacral strain.  Therefore, this case presents 
certain medical questions which cannot be answered by the Board.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions].  These questions must be addressed by 
an appropriately qualified specialist.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2007) 
[a medical examination or opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim].  Thus a VA medical opinion 
is necessary in order to adjudicate the claim. 

The Board finds that the Veteran's current increased rating claim 
for residuals of a lumbosacral spine injury and his TDIU claim 
are inextricably intertwined, since the outcome of the increased 
rating claim may ultimately affect the outcome of his TDIU claim.  
Therefore, the TDIU claim must be held in abeyance and remanded 
to the RO to be addressed after adjudication of the Veteran's 
claim of entitlement to an increased disability evaluation for a 
lumbosacral spine disability.  Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (where a claim is inextricably intertwined with 
another claim, the claims must be adjudicated together in order 
to enter a final decision on the matter).

Accordingly, the case is REMANDED for the following action:

1.  Return the case to the VA examiner who 
provided the 2010 VA examination.  The claims 
file, including a copy of this remand, should 
be provided to the examiner for review and 
the report should reflect that such review 
occurred.  Upon review of the record 
including the Veteran's service treatment 
records, private records beginning in 1976 
and VA treatment records dated from 1980 
through the present, the examiner must (1) 
identify all current lumbosacral spine 
diagnoses that are found to be etiologically 
related to the in-service injury to the 
spine; and (2) indicate specifically whether 
the Veteran's current degenerative disc 
impairment is etiologically related to the 
Veteran's lumbosacral strain, or cannot be 
disassociated from the Veteran's lumbosacral 
strain.

The examiner is also requested to provide a 
rationale for any opinion advanced.  Further, 
if the examiner cannot form an opinion 
without resorting to mere speculation, he or 
she should so state and provide an 
explanation for that conclusion.

2.  After completion of the above and any 
additional development of the evidence that 
the RO/AMC may deem necessary, the RO/AMC 
should review the record and readjudicate the 
issue of entitlement to an increased rating 
for residuals of injury to the lumbosacral 
spine and; thereafter, a claim for TDIU.  If 
any claim remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



